      Case 1:19-cv-00166-DMT-CRH Document 16 Filed 04/21/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Monique Lopez,                               )
                                             )
              Plaintiff,                     )       ORDER
                                             )
       vs.                                   )
                                             )
TS Banking Group, d/b/a The Bank of          )
Tioga,                                       )       Case No. 1:19-cv-166
                                             )
              Defendant.                     )


       On April 20, 2020, the parties filed a Stipulation to Amend Scheduling/Discovery Plan. The

court ADOPTS the parties’ stipulation (Doc. No. 15) and ORDERS that the pretrial deadlines be

modified as follows:

       1.     The parties shall have until February 5, 2021, to complete all written discovery with

              the understanding that all discovery requests shall be served a minimum of thirty (30)

              days prior to the deadline.

       2.     The parties shall have until February 19, 2021, to file discovery motions.

       3.     The deadlines for disclosing experts and reports are:

              a.       Plaintiff: November 13, 2020;

              b.       Defendant: December 11, 2020; and

              c.       Rebuttal: January 15, 2021.

       4.     The parties shall have until March 12, 2021, to complete discovery depositions of

              expert witnesses.

       5.     The parties shall have until July 10, 2020, to file motions to join additional parties.

       6.     The parties shall have until August 10, 2020, to file motions to amend the pleadings.

                                                 1
      Case 1:19-cv-00166-DMT-CRH Document 16 Filed 04/21/20 Page 2 of 2



       7.     The parties shall have until October 9, 2020, to file motions to amend the pleadings

              to add punitive damage claims.

       8.     The parties shall have until January 8, 2021, to file nondispositive motions (e.g.

              consolidation, bifurcation).

       9.     The parties shall have until April 9, 2021, to file dispositive motions (e.g. summary

              judgment).

       10.    The parties shall have until May 10, 2021, to file Daubert motions.

       The court furthers ORDERS that the final pretrial conference set for April 13, 2021, shall

be rescheduled for September 14, 2021, at 2:00 p.m. before the Magistrate Judge by telephone. The

jury trial set for April 26, 2021, shall be rescheduled for September 27, 2021, at 9:00 a.m. in

Bismarck before Judge Traynor (courtroom #1). A four day trial is anticipated.

       Finally, the court ORDERS that the status conference scheduled for June 2, 2020, shall be

rescheduled for November 30, 2020, at 9:00 a.m. by telephone. To participate in the status

conference and the final pretrial conference, counsel should dial (877) 810-9415 and enter Access

Code 8992581.

       Dated this 21st day of April, 2020.

                                             /s/ Clare R. Hochhalter
                                             Clare R. Hochhalter, Magistrate Judge
                                             United States District Court




                                                2
